Exhibit 10.38 Loan Contract No.: No. SLA2014LN 372 Borrower: Altairnano, Inc. Business license No.: 14792 Legal representative/person in charge: Karen Werner Domicile: 3019 Enterprise Dr, Anderson, Indiana 46013, USA Postal code: 46013 Financial institution for account opening and account No.: East West Bank 8003008490 Tel.: +1 415.479.4817 Fax: +1 775.858.3700 Lender: Seoul Branch of Bank of China Limited Legal representative/person in charge: Huang De Domicile: 1/2F., YOUNGPOONG BLDG., 41, CHEONGGYECHEON-RO, JONCNO-GU. SEOUL. KOREA Postal code: 110-752 Tel.: 822-3995939 Fax: 822-3995938 Seoul Branch of Bank of China Limited (seal) The Borrower and the Lender came to an agreement in terms of the Lender issuing the capital loan to the Borrower and hereby signed this Contract through equal negotiation. Article 1 Loan Amount Loan currency: USD Loan amount:(In words) RMB Three Million and Eight Hundred Thousand Only; (In figures) USD 3,800,000.00. Article 2 Loan Term Loan term: Since the actual withdrawal date to October 8, 2015. Article 3 Loan Purpose Loan purpose: Turnover of current capital. Without the written consent of the Lender, the Borrower shall not change the loan purpose, including but not limited to that Borrower shall not use the loans for stock and other security investments and for projects forbidden by any laws, rules, regulations and state policies or without the approval in accordance with law, as well as the project and use purposes banning the accessible of bank loans. Used for overseas loan under domestic guarantee Page 1 of 10 Article 4 Loan Interest Rate and Interest Calculation and Settlement 1. Loan interest rate The loan interest rate is calculated according to Method (
